Case 1:19-cv-21891-KMW Document 1 Entered on FLSD Docket 05/10/2019 Page 1 of 7



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                                    MIAMI DIVISION

  THERESA KNIGHT,

                Plaintiff,
                                              Case No:
  v.                                          Circuit Court Case No: 2019-012122-CA-01


  EVERETT FINANCIAL, INC. d/b/a
  SUPREME LENDING,

              Defendant.
  ______________________________________/

                             DEFENDANT’S NOTICE OF REMOVAL

         Defendant, EVERETT FINANCIAL, INC. d/b/a SUPREME LENDING (hereinafter

  “Defendant”), by and through its undersigned counsel and pursuant to 28 U.S.C. §§ 1332, 1441,

  and 1446, hereby gives notice of the removal of the above-styled action filed by Plaintiff,

  THERESA KNIGHT (hereinafter “Plaintiff”), from the Circuit Court of the Eleventh Judicial

  Circuit, in and for Miami-Dade County, Florida, to this Court. Defendant submits the following

  short and plain statement of the grounds for removal, in accordance with 28 U.S.C. § 1446(a),

  which shows that removal is proper in this case:

         1.     On April 22, 2019, Plaintiff filed a Complaint against Defendant in the Circuit

  Court of the Eleventh Judicial Circuit, in and for Miami-Dade County, Florida. (See Exhibit 1).

  The clerk of that court assigned Case Number 2019-012122-CA-01 to this action.

         2.     Plaintiff has not served Defendant with a Summons and a copy of the Complaint.

         3.     Plaintiff’s Complaint purports to set forth two counts against Defendant for

  alleged violations of the Florida’s Whistleblower Protection Act, Fla. Stat. §§448.101–105

  (“FWPA”), and for breach of contract. (Complaint ¶ 1).
Case 1:19-cv-21891-KMW Document 1 Entered on FLSD Docket 05/10/2019 Page 2 of 7



         4.      This Court has original jurisdiction over civil actions where the matter in

  controversy exceeds the sum or value of $75,000.00, exclusive of interest and costs, and is

  between citizens of different states. See 28 U.S.C. § 1332(a)(1).

         5.      The amount in controversy in this action exceeds $75,000.00. In the Complaint,

  Plaintiff alleges that “[t]his is an action for damages exceeding $15,000.00.” (Complaint ¶ 1).

  That assertion places no limitation on the amount of damages Plaintiff seeks, and the remaining

  allegations regarding the relief sought in the Complaint establish that the amount in controversy

  exceeds $75,000.00.

         6.      For the breach of contract claim, Plaintiff alleges that she is entitled to receive the

  following compensation:

                 a. Salary in the amount of $5,000.00 for January 2019;

                 b. Commissions of $12,922.50 for loans closed prior to termination;

                 c. Commission of $6,972.84 for loans closed after termination; and

                 d. An override payment of $5,000.00 for January 2019 loans.

  (Complaint ¶¶ 29–30). Plaintiff also demands “attorney’s fees pursuant to Fla. Stat. §448.08.”

  (Complaint ¶ 32). Thus, the Complaint alone establishes at least $29,895.34 in damages for the

  breach of contract claim, along with pre-judgment interest and attorney’s fees..

         7.      Additionally, in a letter sent to Defendant dated April 22, 2019, which was the

  same date the Complaint was filed, Plaintiff claims that damages owed under the contract “are

  estimated to be approximately $50,000.00.” (See Exhibit 2 at 3). It is well-established that this

  Court may consider a demand letter and its contents in determining whether the requisite

  jurisdictional amount in controversy has been satisfied. See La Rocca v. Stahlheber, 676 F.

  Supp. 2d 1347 (S.D. Fla. 2009) (concluding that a pre-suit demand package stated sufficient

                                                   2
Case 1:19-cv-21891-KMW Document 1 Entered on FLSD Docket 05/10/2019 Page 3 of 7



  damages for defendant to meet its burden of establishing the requisite amount in controversy);

  Katz v. J.C. Penney Corp., Inc., No. 09-CV-60067, 2009 WL 1532129, *3-6 (S.D. Fla. June 1,

  2009) (holding that defendant met its burden of establishing the amount in controversy based on

  information received from plaintiffs in a pre-suit demand package). Without commenting on

  whether Plaintiff could be successful in obtaining this relief, the letter is Plaintiff’s assessment of

  the specific damages to which she believes she is entitled and is seeking in this action.

  Therefore, the letter quantifies that the amount in controversy for the breach of contract claim is

  at least $50,000.00.    See Ericsson GE Mobile Commc’ns. Inc. v. Motorola Commc’ns. &

  Electronics, Inc., 120 F. 3d 216, 21820 (11th Cir. 1997) (observing that the amount in

  controversy is measured solely from a plaintiff’s perspective).

         8.      For the FWPA claim, Plaintiff’s Complaint does not specifically identify the types

  of damages sought. (See Complaint at 6). Instead, she alleges that she is entitled to “damages

  together with prejudgment interest, attorney’s fees and costs, and such other relief as the Court

  may deem just, necessary and proper.” (Id.). In addition, in Plaintiff’s demand letter, she

  explains that she will seek damages for lost pay; lost benefits; compensatory damages for

  emotional distress, embarrassment, humiliation and loss of reputation; punitive damages; and

  attorney’s fees and costs. (See Exhibit 2 at 3). In determining the amount in controversy, all of

  the different categories of relief sought by Plaintiff may be aggregated. See Exxon Mobil Corp.

  v. Allapattah Services, Inc., 545 U.S. 546, 585-86 (2005).

         9.      Plaintiff’s claim for back pay alone would establish more than $75,000.00 in

  controversy. Back pay is generally awarded between the date of separation and trial. See Munoz

  v. Oceanside Resorts, Inc., 223 F.3d 1340, 1347 (11th Cir. 2000). Plaintiff’s Compensation

  Agreement, which is attached as Exhibit A to the Complaint, shows that Plaintiff’s base salary

                                                    3
Case 1:19-cv-21891-KMW Document 1 Entered on FLSD Docket 05/10/2019 Page 4 of 7



  was $60,000.00. (See Complaint, Exhibit A at 1). Plaintiff was also eligible for commissions

  and bonuses. (See id. at 1–3). According to Plaintiff’s letter, Plaintiff “was on track to make as

  much as $500,000” in 2019, when she was terminated on January 30, 2019. (Exhibit 2 at 3).

  Even with mitigation of her damages, in her demand letter, she calculated that her “economic

  damages projected over the next three (3) years are expected to be over a million dollars.” (Id.).

  Assuming the trial would take place one year from Plaintiff’s termination date, Plaintiff’s back

  pay claim would establish more than $500,000.00 in controversy.

         10.     In addition, as set forth in her demand letter, Plaintiff seeks compensatory

  damages for “emotional distress, embarrassment, humiliation and loss of reputation.” (Exhibit 2

  at 3). As a matter of law, garden variety emotional distress claims, where there is no evidence of

  physical or psychological injury, should not exceed the range of $5,000.00 to $30,000.00. See

  Ernie Haire Ford, Inc. v. Atkinson, 64 So. 3d 131, 132-33 (Fla. 2d DCA 2011).

         11.     Plaintiff’s request for attorney’s fees also must be considered in determining the

  amount in controversy, as the FWPA provides that attorney’s fees are available. See Fla. Stat. §§

  448.104; see also Federated Mutual Ins. Co. v. McKinnon Motors, LLC, 329 F. 3d 805, 808 n. 4

  (11th Cir. 2003) (providing that attorney’s fees can be considered in determining the amount in

  controversy when such award is provided by statute).

         12.     As a result of the foregoing, the preponderance of the evidence establishes that the

  amount in controversy in this action exceeds $75,000.00, exclusive of interest and costs. Thus,

  Defendant has satisfied the amount in controversy requirement in 28 U.S.C. § 1332(a)(1). See

  Kok v. Kadant Black Clawson, Inc., 274 F. App’x 856, 857 (11th Cir. 2008).1



  1
    Where a plaintiff makes an unspecified demand for damages in state court, a removing
  defendant need only show by a preponderance of the evidence that the amount in controversy
                                             4
Case 1:19-cv-21891-KMW Document 1 Entered on FLSD Docket 05/10/2019 Page 5 of 7



         13.     This action also is between citizens of different states.          According to the

  Complaint, Plaintiff is a citizen of Florida.2 (Complaint ¶ 4). Defendant is a foreign corporation

  with its principal place of business in Dallas, Texas. (Complaint ¶ 5). Therefore, Defendant is a

  citizen of Texas, and there is diversity between the parties. See 28 U.S.C. § 1332(c)(1).

         14.     The foregoing establishes that this action is properly removable under 28 U.S.C. §

  1332(a)(1) and 28 U.S.C. § 1441(a), which allows for removal of “any civil action brought in a

  State court of which the district courts of the United States have original jurisdiction.”

         15.     Venue is proper in this Court under 28 U.S.C. § 1391(b), 1441(a).

         16.     A complete copy of all pleadings filed in the Circuit Court of the Eleventh

  Judicial Circuit has been filed simultaneously with this Notice of Removal.

         17.     Defendant has provided written notice of the removal to Plaintiff, and,

  contemporaneously with this Notice, Defendant is filing the Notice of Filing Notice of Removal

  in the Circuit Court of the Eleventh Judicial Circuit, in and for Miami-Dade County, Florida. A

  copy of the Notice of Filing Notice of Removal is attached hereto as Exhibit 3.

         18.     Defendant will respond to the Complaint in this Court in accordance with Rules 8,

  12, and 81 of the Federal Rules of Civil Procedure.

         19.     Pursuant to 28 U.S.C. § 1446(b), this Notice of Removal is timely because

  Defendant has not been served with the Complaint.

         WHEREFORE, Defendant respectfully requests that this Court assume jurisdiction over


  “more likely than not” exceeds the jurisdictional requirement. See Roe v. Michelin N. Am., Inc.,
  613 F. 3d 1058, 1061 (11th Cir. 2010).
  2
   Plaintiff alleges that she resides in Florida. (Complaint ¶ 4). Proof of residence is prima facie
  evidence of domicile, which is, in turn, required to be a citizen of a particular state. Stine v.
  Moore, 213 F.2d 446, 448 (5th Cir. 1952). As a result, Plaintiff’s allegations establish, by a
  preponderance of the evidence, that she is a citizen of the state of Florida.
                                                    5
Case 1:19-cv-21891-KMW Document 1 Entered on FLSD Docket 05/10/2019 Page 6 of 7



  this matter for all further proceedings.

         Dated this 10th day of May, 2019.

                                               Respectfully submitted,

                                               /s/Gregory A. Hearing
                                               GREGORY A. HEARING
                                               Florida Bar No.: 817790
                                               gregory.hearing@gray-robinson.com
                                               GRAYROBINSON, P.A.
                                               401 East Jackson Street, Suite 2700
                                               P.O. Box 3324
                                               Tampa, Florida 33602 (33601-3324)
                                               Telephone: (813) 273-5000
                                               Facsimile: (813) 273-5145
                                               ATTORNEY FOR DEFENDANT


                                   CERTIFICATE OF SERVICE

                 I HEREBY CERTIFY that on the 10th day of May, 2019, I electronically filed the

  foregoing with the Clerk of the Court by using the CM/ECF system, which will send a notice of

  electronic filing to the following:

         DANA M. GALLUP
         Gallup Auerbach
         4000 Hollywood Boulevard
         Presidential Circle-Suite 265 South
         Hollywood, Florida 33021
         E-mail:dgallup@gallup-law.com
         ATTORNEY FOR PLAINTIFF


                                               /s/Gregory A. Hearing
                                               Attorney




                                                  6
Case 1:19-cv-21891-KMW Document 1 Entered on FLSD Docket 05/10/2019 Page 7 of 7
